           Case 1:17-cv-00606-DAD-GSA Document 36 Filed 01/13/21 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   DARCY AARON HARPER,                        1:17-cv-00606-DAD-GSA-PC
12                Plaintiff,                    ORDER GRANTING DEFENDANTS
                                                HTAY AND RAMOS’S MOTION TO
13         v.                                   MODIFY SCHEDULING ORDER
14   DR. RAMOS, et al.,                         (ECF No. 35.)
15               Defendants.                    ORDER EXTENDING DEADLINE TO
                                                FILE DISPOSITIVE MOTIONS FOR ALL
16                                              PARTIES
17
                                                New Dispositive Motions Deadline: 02/10/21
18

19

20   I.     BACKGROUND
21          Darcy Aaron Harper (“Plaintiff”) is a prisoner proceeding pro se and in forma pauperis
22   with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds against
23   defendants Htay, Ramos, and Varanisi for providing inadequate medical care in violation of the
24   Eighth Amendment.
25          On February 10, 2020, the court issued a Discovery and Scheduling Order establishing
26   pretrial deadlines for the parties, including a discovery deadline of August 10, 2020, and a
27   dispositive motions deadline of October 10, 2020. (ECF No. 24.) On May 8, 2020, defendant
28   Varanasi filed a motion to modify the scheduling order, which was granted by the court on May

                                                   1
            Case 1:17-cv-00606-DAD-GSA Document 36 Filed 01/13/21 Page 2 of 3



 1   12, 2020. (ECF Nos. 31, 32.) The discovery deadline was extended to November 19, 2020, and
 2   the dispositive motions deadline was extended to January 11, 2021. (ECF No. 32.)
 3          On January 11, 2021, defendants Htay and Ramos filed a motion to modify the scheduling
 4   order, to extend the dispositive motions deadline to February 10, 2021. (ECF No. 33.)
 5   II.    MOTION TO MODIFY SCHEDULING ORDER
 6          Modification of a scheduling order requires a showing of good cause, Fed. R. Civ. P.
 7   16(b), and good cause requires a showing of due diligence, Johnson v. Mammoth Recreations,
 8   Inc., 975 F.2d 604, 609 (9th Cir. 1992). To establish good cause, the party seeking the
 9   modification of a scheduling order must generally show that even with the exercise of due
10   diligence, they cannot meet the requirement of the order. Id. The court may also consider the
11   prejudice to the party opposing the modification. Id. If the party seeking to amend the scheduling
12   order fails to show due diligence the inquiry should end and the court should not grant the motion
13   to modify. Zivkovic v. Southern California Edison, Co., 302 F.3d 1080, 1087 (9th Cir. 2002).
14          Defendants Htay and Ramos request an extension of the dispositive motions deadline to
15   February 10, 2021, due to unforeseen delays caused by COVID-19. Defendants were not able to
16   conduct a deposition until late October, and since that time counsel has been working to meet
17   discovery and dispositive motions deadlines in this and other cases that were also delayed due to
18   COVID-19.
19          The court finds good cause to extend the dispositive motions deadline in the court’s
20   scheduling order, for all parties to this case. Defendants Htay and Ramos have shown that even
21   with the exercise of due diligence, they cannot meet the requirements of the court’s order.
22   Therefore, defendants Htay and Ramos’s motion to modify the scheduling order shall be granted.
23   III.   CONCLUSION
24          Based on the foregoing, IT IS HEREBY ORDERED that:
25          1.      Defendants Htay and Ramos’s motion to modify the court’s scheduling order,
26                  filed on January 11, 2021, is GRANTED;
27          2.      The deadline for filing and serving pretrial dispositive motions is extended from
28                  January 11, 2021 to February 10, 2021 for all parties to this action; and

                                                     2
          Case 1:17-cv-00606-DAD-GSA Document 36 Filed 01/13/21 Page 3 of 3



 1        3.    All other provisions of the court’s February 10, 2020 Discovery and Scheduling
 2              Order remain the same.
 3
     IT IS SO ORDERED.
 4

 5     Dated:   January 13, 2021                          /s/ Gary S. Austin
                                               UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                               3
